ALD-162                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-1674
                                       ___________

                            In re: KRIM M. BALLENTINE,
                                                 Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                        (Related to D.V.I. Civ. No. 10-cv-00028)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 14, 2011
            Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                              (Opinion filed: April 27, 2011 )
                                        _________

                                         OPINION
                                         _________

PER CURIAM

       Petitioner Krim M. Ballentine, proceeding pro se, seeks a writ of mandamus

compelling the District Court to issue a declaratory judgment, grant a hearing, and

respond to his filings and letters. For the reasons that follow, we will deny the petition.

       Ballentine filed suit against the defendants in the District Court in March 2010.

The defendants filed a motion to dismiss in May 2010. On July 28, 2010, Ballentine filed

a motion requesting a hearing. Two months later, on September 30, 2010, Ballentine

filed a letter that appears to ask for “someone to answer the questions posed . . .”
       Months later, on March 15, 2011, Ballentine filed a petition for a writ of

mandamus, seeking a declaratory judgment in the District Court on his then-pending

complaint. Ballentine states that he received no response to his “filings and inquiry

letters,” and further requests a “pre-trial status hearing or trial; or, a Judgment issue

where „natural born‟ is designated a non-court decision.”

       When Ballentine filed this mandamus petition, the District Court had not yet ruled

on his motion requesting a hearing or on the defendant‟s motion to dismiss. However, on

March 22, 2011, the District Court denied the motion for a hearing, and, on March 31,

2011, granted the motion to dismiss the complaint. Because the case has been closed, we

will deny the mandamus petition as moot.




                                               2